PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
ZHANG et al.
Application No. 17/296,552
Filed: May 25, 2021
Attorney Docket No.: JCGL111682-PCT
For: DEVICE FOR MICROELECTRODEPOSITION THROUGH LASER ASSISTED FLEXIBLE FOLLOWING TOOL ELECTRODE AND DEPOSITION METHOD USING THE DEVICE THEREOF



:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed January 24, 2022, to make the above-identified application special.  

The renewed request and petition are DISMISSED as untimely. 
A decision on the request filed October 13, 2021 to participate in the PPH program was dismissed and mailed on December 7, 2021. Applicant was given ONE opportunity within a time period of ONE month from the mailing date of the dismissal of December 7, 2021 to correct the noted deficiencies and was informed NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED. Thus, the renewed request and petition filed on January 24, 2022 is being DISMISSED as untimely.
Telephone inquiries concerning this decision should be directed to Joy Dobbs whose telephone number is (571) 272-3001.

All other inquiries concerning the examination or status of the application are accessible in the PAIR system at .



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions